q

Case 3:21-cv-05069-RAJ Document 7 Filed 02/18/21 Page 1 of 3

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Western District of Washington

 

Tevet Nhe ZbS8-Willinm

Plaintiff(s)
Civil Action No.

DG ere Tn € 3° 21-CV-050¢7- RAT

Bea Grw

Defendant(s)

were ere MSL

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)
_ ate. Tre

SS HRRKET STREET Suvi ?tboe
S40 Franc) std, Ch. PY pO

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of

the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:

Tanet Chhntzos- Williams
$901 Eni woo? BI VE AFT] 68
T ALIMA, WA.OF GR?

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT | /
a

J Ly be
Date: February 18. 2021 Met tilled A

 
Case 3:21-cv-05069-RAJ Document 7 Filed 02/18/21 Page 2 of 3

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

 

for the
Western District of Washington

}

Tanet Chkatzo s- Willian?
Plaintiff(s)

Vv. } Civil Action No.
Du ere Ine ) 3) 2i-ev-05060-KAT
)
Defendant(s) )

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address}

Bea Grew
If Toad CHT”
Seg dw WH. 7VE9A-7700

 

——————————

K lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, Of an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

TSanet ChkentZos- Wi Llinms
$901 Fair woo? Bid VE APT/b4
T ALMA, Wh.OS Gr?

If you fail to fespond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

Date: February 18.2021 _

 
Case 3:21-cv-05069-RAJ Document 7 Filed 02/18/21 Page 3 of 3

ST aneT Chlent205 = WitLAMS . ee sm ©. _ / Le
Y G01 Fail wor BID MEAP Tacoma wasss 24
Thera, Ae TV FA ; 17 ER S0eT “mS 1

 

(7/7 enn AOE Se 3/00
Vato t, WR. PP oa. 3.200 \_

SS40s~—s20n59 fl pyyly ls alle ilyphsy WMH Dah dagaineddadfornag lps

 
